OPINION
By HAMILTON, PJ.
Heard on motion by appellee to dismiss appeal.
The appeal is from a decision of the trial court granting the motion for a new trial.
The motion to dismiss the appeal is granted on the authority of Ramsey v Oyler, 133 Oh St 321, and Wagner v Long, 133 Oh St 41.
The appellant urges that the facts present a strong case of abuse of discretion in granting the motion for a new trial, and brings him within the saving right of appeal reserved in the above decided cases.
On the question of abuse of discretion in granting a new trial, we are in accord with the decision in Levin v Jacoby Bros., Inc., 55 Oh Ap 16, wherein the Court of Appeals of the Ninth District stated:
“Furthermore, if a claim of abuse of discretion, as distinguished from misconduct, on the part of the trial court in granting a motion for a new trial is reviewable by the Court of Appeals, we are of 'the opinion that the inquiry as to such abuse of discretion must be confined to the circumstances under which the motion was heard and determined, and that such inquiry does not in any event involve a consideration by the Court of Appeals of the record of the proceedings of the trial court during the trial.”
The appeal is dismissed.
MATTHEWS & ROSS, JJ., concur.